ORDER

PER CURIAM.
The marriage of Steven G. Schumaier (“husband”) and Cassandra Jill Schumaier (“wife”) was dissolved in 1995. Husband was ordered to pay maintenance and child support. In 1999, wife claimed husband was delinquent on his payments, and wife filed an application for wage withholdings. Husband countered with a motion to terminate maintenance and also a motion to modify maintenance and child support. Husband appeals the trial court’s judgment granting a modification of child support and ordering wage withholdings for past due maintenance.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).